                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                               Eastern Division

UNITED STATES OF AMERICA
                                          Plaintiff,
v.                                                          Case No.: 1:20−cr−00231
                                                            Honorable Susan E. Cox
Yen Cham Yung
                                          Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Monday, June 29, 2020:


         MINUTE entry before the Honorable Susan E. Cox as to Yen Cham Yung: Initial
Appearance set for 6/30/2020 at 02:00 PM. before the Duty Judge is stricken. Telephone
initial appearance is set for 6/30/2020 at 2:00 p.m. before Judge Cox. Conference call in
number is (888)684−8852. Passcode is 1664086. Mailed notice (np, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.

For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
